Case: 19-11594   Date Filed: 04/29/2020   Page: 1 of 17



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11594
                        Non-Argument Calendar
                      ________________________

                        Agency No. A209-082-297



SAMUEL BOATENG,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (April 29, 2020)

Before JILL PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-11594    Date Filed: 04/29/2020    Page: 2 of 17



      Samuel Boateng, a native and citizen of Ghana, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision. In its decision, the BIA

affirmed the immigration judge’s (“IJ”) denial of Boateng’s application for asylum,

withholding of removal under the Immigration and Nationality Act (“INA”), and

humanitarian asylum. After careful consideration, we deny his petition.

                               I.   BACKGROUND

      Boateng entered the United States in Laredo, Texas, without valid entry

documents. He was detained by border patrol agents and later participated in a

credible fear interview. In his interview, Boateng reported that that he feared

returning to Ghana because he was subject to persecution there due to his Christian

faith. He stated that Muslim members of his community threatened, beat, and

stabbed him in an attempt to force his conversion to Islam. He said that the

attackers used harsh language. He indicated that he spoke English and Asante Twi.

      The Department of Homeland Security (“DHS”) served Boateng with a

notice to appear (“NTA”), charging him as removable as an applicant for

admission without a valid entry document. See 8 U.S.C. § 1182(a)(7)(A)(i)(I). At

a hearing, Boateng conceded his removability.

      Boateng filed an application for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (“CAT”), asserting persecution based on


                                          2
                  Case: 19-11594        Date Filed: 04/29/2020     Page: 3 of 17



his religious beliefs. 8 C.F.R. § 1208.16(c). 1 In his application, Boateng checked

a box indicating that he was not fluent in English, but he wrote that he was fluent

in both Twi and English. He claimed that Muslim members of his community

wanted him to convert to Islam, and they threatened to kill him and stabbed him

with knives when he would not convert. He claimed that he would be killed if

forced to return to Ghana because he wanted to practice his religion, Christianity,

freely.

       At his initial merits hearing, Boateng, acting pro se, testified through an

interpreter. He told the IJ that he did not speak English; however, he would often

interrupt the interpreter and respond in English. The IJ noted that Boateng was

fluent in English but instructed that Boateng needed to wait for the interpreter to

speak “because [he] requested an interpreter.” AR. at 677.2

       Boateng testified that after his mother passed away, he lived with his

stepfather. His stepfather would not permit him to practice Christianity and

attempted to force him to convert to Islam. In response to the IJ’s question why

Boateng did not leave his stepfather’s home despite being an adult, Boateng

testified that he “didn’t know much.” Id. at 682. The IJ observed that Ghana is 71



       1
         Although Boateng did not select a box on the application indicating why he was seeking
asylum and withholding of removal, his answers to the substantive responses make clear that his
religious beliefs are the basis for his claim of persecution.
       2
           Citations to “AR” refer to the administrative record.

                                                  3
              Case: 19-11594     Date Filed: 04/29/2020    Page: 4 of 17



percent Christian, so Boateng could have moved to many different cities in Ghana

and practiced Christianity free from persecution. The IJ stated that Boateng was “a

grown man . . . and [he] c[ould] go to any church [he] want[ed] anywhere in [his]

country.” Id. at 684. The government did not ask Boateng any questions or

present any evidence. The IJ then denied Boateng’s claims for asylum,

withholding, and CAT relief.

      Boateng appealed to the BIA, arguing that his pro se status prevented him

from adequately explaining the merits of his religious persecution claim. The BIA

remanded Boateng’s case to the IJ because the IJ had failed to provide a sufficient

written or oral decision separate and distinct from the transcript.

      The IJ issued a written decision denying Boateng’s application for asylum,

withholding for removal, and CAT relief. The IJ found Boateng to be “generally

credible.” Id. at 581. The IJ determined that Boateng had established past

persecution because he had shown that he was stabbed due to his refusal “to join

the Muslim religion.” Id. at 583. Boateng therefore had met the requirements to

gain a presumption of a well-founded fear of future persecution. Nevertheless, the

IJ found that the government had met its burden of rebutting the presumption of a

well-founded fear of future persecution because the government had proven that

Boateng could relocate within Ghana and likely obtain the Ghanaian government’s

protection to practice his religious beliefs. The IJ further concluded that conditions


                                           4
              Case: 19-11594     Date Filed: 04/29/2020    Page: 5 of 17



in Ghana were safe for Christians because 71 percent of Ghana’s population is

Christian. Therefore, the IJ found Boateng ineligible for asylum. After finding

Boateng ineligible for asylum, the IJ also found that he was ineligible for

withholding of removal due to its “more stringent standard.” Id. at 585. Finally,

the IJ found that Boateng was ineligible for CAT relief because he failed to present

evidence that the Ghanaian government was likely to torture him upon his return to

Ghana.

      Boateng appealed the IJ’s decision to the BIA, arguing that the IJ had failed

to account for the change of circumstances in Ghana. He also argued that the

government had not met its burden of rebutting the presumption of a well-founded

fear of future persecution because it failed to present testimony or ask questions at

the hearing. Even if the BIA were to conclude that the government had

successfully met its burden, Boateng argued, the IJ still erred for failing to consider

his eligibility for asylum under 8 C.F.R. § 1208.13(b)(1)(iii), or “humanitarian

asylum.” Id. at 530. The BIA remanded Boateng’s case to the IJ to: (1) “further

analyze whether [Boateng] could safely relocate within Ghana and whether it

would be reasonable under all the circumstances to expect him to relocate”; and

(2) analyze whether the government showed a fundamental change of

circumstances in Ghana, as necessary to rebut the presumption of a well-founded

fear of future persecution. Id. at 531-32. The BIA also instructed that the IJ could


                                           5
              Case: 19-11594     Date Filed: 04/29/2020    Page: 6 of 17



reassess “whether the respondent has demonstrated that he warrants a

‘humanitarian’ grant,” in other words, whether Boateng qualifies for humanitarian

asylum under § 1208.13(b)(1)(iii). Id. at 532.

      In light of the BIA’s decision, the IJ held a merits hearing at which Boateng

appeared pro se. The government submitted a 2017 Ghanaian Human Rights

Report (“GHR”) and an International Religious Freedom Report (“IRF”). Boateng

testified that his stepfather insisted that he convert to “the Muslim religion” after

his mother’s death. Id. at 110. His stepfather brought him to a mosque, but

Boateng told the imam of the mosque that he would not convert to Islam. After

leaving the mosque, he was cornered by “Muslim youth” who beat him and

stabbed him for attempting to spy on Muslims at the mosque. Id. at 110-11.

Boateng stated that the mosque recorded his refusal to convert to Islam, which was

broadcast on television and radio. He reported two additional incidents where he

was beaten for refusing to convert to Islam, one of which occurred outside of his

home community while he was on a trip with his football team. During one of

these incidents, Boateng testified his stepfather’s religious associates broke his arm

and beat him for being disrespectful and insolent. He further testified that he was

afraid that if he were to return to Ghana he would be killed.

      The IJ asked Boateng if he could relocate to a different part of Ghana.

Boateng responded that he would be unable to return to a Muslim community


                                           6
              Case: 19-11594      Date Filed: 04/29/2020   Page: 7 of 17



because his refusal to convert to Islam had been broadcast on local public

television and radio stations. He testified that “because [he] came on the TV,”

most Muslims recognized him. Id. at 119. He also testified that he had been

beaten “away from where [he] lived,” drawing the conclusion that Muslims outside

of his immediate community had seen the broadcast. Id. at 119-20.

      Boateng testified that he fled from his stepfather’s home, but his church

could not care for him without his stepfather’s permission, which his stepfather

refused to give. Boateng also testified that he had reported one of his beatings to

the police, but the police did not investigate.

      According to Boateng, there were approximately 200 members of his

Christian church in the community where he lived but those members were not

persecuted because they grew up in Christian families. He could not live on his

own in Ghana because he recently developed leg problems and his health was

deteriorating. He testified that he planned to learn a trade in the United States once

he recovered from leg surgery.

      The IJ denied Boateng’s claims of asylum, withholding of removal, and

CAT relief. In a written decision, the IJ again found Boateng to be “generally

credible” and noted that the government did not challenge that Boateng had

suffered past persecution. Id. at 83-84. The IJ concluded, however, that the

government had rebutted through its introduction of the IRF the presumption of a


                                           7
              Case: 19-11594     Date Filed: 04/29/2020   Page: 8 of 17



well-founded fear of future persecution by demonstrating differences amounting to

a fundamental change in circumstances in Ghana. The IJ noted that the IRF

indicated that there was a newfound focus in Ghana on promoting religious

tolerance that, the IJ concluded, “likely reached all areas of Ghana.” Id. at 85.

      The IJ also found that, even if the government failed to prove a change in

circumstances, it had shown that Boateng could reasonably relocate within Ghana.

Relying on the IRF, the IJ found that 71 percent of Ghana was Christian and

Boateng could relocate to the Upper West Region of Ghana where there was very

little Muslim presence. The IJ also noted that the persecution Boateng suffered

occurred in his home community. Because other members of his church were not

persecuted in this community, the IJ found that Boateng’s persecution was “limited

to his specific situation of living in a Muslim household in his community.” Id. at

86-87.

      The IJ concluded that it was reasonable for Boateng to relocate because he

was a young, “relatively healthy male.” Id. at 87. Although Boateng had leg

injuries, he was still able to move normally. Further, the IJ found that Boateng

would likely receive the support of the Christian community in Ghana upon his

return. The IJ noted that Boateng admitted that he was willing to learn a trade in

Ghana. After acknowledging that Twi is only spoken by 16% of the population of

Ghana, the IJ observed that Boateng had indicated on his asylum application that


                                          8
              Case: 19-11594     Date Filed: 04/29/2020    Page: 9 of 17



he spoke English. The IJ concluded that Boateng had no well-founded fear of

future persecution.

      Turning specifically to whether Boateng was eligible for asylum under

§ 1208.13(b)(1)(iii), or humanitarian asylum, the IJ found that Boateng had failed

to demonstrate that his past persecution was sufficiently severe to render him

eligible for humanitarian asylum. The IJ noted that Boateng had been stabbed and

beaten but found that he failed to demonstrate that his present injuries were at all

related to those attacks. Noting that humanitarian asylum is reserved for applicants

who suffer atrocious forms of persecution, the IJ determined that Boateng’s

beatings, although severe, did not rise to the “extreme level of persecution

necessary for a grant of humanitarian asylum.” Id. at 89. Additionally, the IJ

found that Boateng failed to present evidence of a reasonable probability that he

would suffer serious harm upon his return to Ghana. Thus, the IJ denied Boateng’s

humanitarian asylum claim.

      Because the IJ found Boateng ineligible for asylum, it also found that he was

ineligible for withholding of removal relief because withholding of removal carries

a “more stringent standard.” Id. at 90. Finally, the IJ found that Boateng was

ineligible for CAT relief because he failed to prove that the Ghanaian government

was likely to torture him upon his return to Ghana.




                                          9
             Case: 19-11594     Date Filed: 04/29/2020    Page: 10 of 17



      The BIA affirmed the IJ’s denial of asylum and withholding of removal.

The BIA found that Boateng could reasonably relocate within Ghana and therefore

did not discuss whether circumstances in Ghana had changed. The BIA also noted

that Boateng did not present his CAT claim on appeal.

      In discussing the asylum claim, the BIA noted that Boateng was entitled to a

rebuttable presumption that he would suffer future persecution, but it concluded

that the government had met its burden of showing that Boateng could reasonably

relocate within Ghana. Because Boateng had not “present[ed] arguments upon

which to find clear error in the [IJ’s] conclusion that there are areas to which he

could relocate in Ghana without experiencing religious persecution,” the BIA

“assume[d] that he concede[d] that the [IJ] correctly found ‘a specific area of the

country where the risk of persecution to the respondent falls below the well-

founded fear level.’” Id. at 13 (citations omitted).

      The BIA then rejected Boateng’s argument that relocation was unreasonable.

It concluded that the government had met its burden of showing that Boateng was

reasonably able to relocate within Ghana and, therefore, he was not eligible for

asylum or withholding of removal.

      As to humanitarian asylum, the BIA held that the IJ did not err when it

found that Boateng was unlikely to suffer abuse from those who beat him in the

past. Further, the BIA concluded that Boateng’s past persecution was not


                                          10
             Case: 19-11594     Date Filed: 04/29/2020   Page: 11 of 17



sufficiently severe to satisfy humanitarian asylum. Accordingly, the BIA

dismissed Boateng’s appeal. Boateng filed a petition for review in our Court.

                        I.     STANDARD OF REVIEW

      We review the BIA’s decision only, except to the extent that the BIA

expressly adopted or explicitly agreed with the immigration judge’s opinion. Tang

v. U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir. 2009). “We review the BIA’s

legal conclusions de novo and its factual determinations under the substantial

evidence test.” Lopez v. U.S. Att’y Gen., 914 F.3d 1292, 1297 (11th Cir. 2019).

      Under the substantial evidence test, we will affirm the BIA’s factual findings

as long as they are “supported by reasonable, substantial, and probative evidence

on the record considered as a whole.” Id. (internal quotation marks omitted). “We

will reverse the BIA’s factual findings only if the record compels reversal, and the

mere fact that the record may support a contrary conclusion is insufficient to justify

reversal of the BIA’s findings.” Id.

                                 II.   ANALYSIS

      Boateng argues that the BIA erred in determining that he could safely

relocate within Ghana. Boateng also argues that the BIA erred in concluding that

he was not eligible for humanitarian asylum. We discuss each of Boateng’s

challenges in turn.




                                         11
              Case: 19-11594      Date Filed: 04/29/2020     Page: 12 of 17



A. Substantial Evidence Supports the BIA’s Determination that Boateng Was
   Ineligible for Asylum and Withholding of Removal Because He Can
   Reasonably Relocate Within Ghana.

      Boateng argues that the BIA erred in determining that he was ineligible for

asylum and withholding of removal. “Any alien who is physically present in the

United States . . . may apply for asylum.” 8 U.S.C. § 1158(a)(1). The government

has discretion to grant asylum if the applicant establishes that he is a “refugee.” Id.

§ 1158(b)(1)(A). A refugee is a person “who is unable or unwilling to return to,

and is unable or unwilling to avail himself . . . of the protection of, [his . . . country

of nationality] because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion.” Id. § 1101(a)(42)(A).

      To establish asylum eligibility, the applicant must, with specific and credible

evidence, show “(1) past persecution on account of a statutorily listed factor,” or

(2) “a well-founded fear that the statutorily listed factor will cause . . . future

persecution.” Id. (internal quotation marks omitted).

      An applicant who establishes past persecution is presumed to have a well-

founded fear of future persecution. See Diallo v. U.S. Att’y. Gen., 596 F.3d 1329,

1332 (11th Cir. 2010). The government can rebut the presumption by showing, by

a preponderance of evidence, either (1) a fundamental change in circumstances in

the applicant’s country of nationality such that the applicant no longer has a well-


                                            12
               Case: 19-11594        Date Filed: 04/29/2020       Page: 13 of 17



founded fear of persecution because of a statutorily-protected ground, or (2) that

the applicant could avoid future persecution by relocating to another part of his

country of nationality, and—under all the circumstances—it would be reasonable

to expect the applicant to relocate. 8 C.F.R. § 1208.13(b)(1)(i)(A)-(B).

       Here, both the IJ and the BIA were satisfied that Boateng suffered past

persecution. We therefore discuss whether substantial evidence supports the BIA’s

determination that Boateng lacked a well-founded fear of future persecution.

Because the BIA’s decision discussed only whether Boateng could reasonably

relocate within Ghana to avoid future persecution, we focus our analysis on that

question. 3 Boateng argues that substantial evidence does not support the finding

that he can reasonably relocate within Ghana. 4 In determining whether relocation

would be reasonable, the factfinder must consider the following factors:


       3
         Although the IJ also concluded that the government had met its burden by establishing a
fundamental change of circumstances in Ghana, the BIA did not address this issue, having
concluded that the government had met its burden to show that Boateng could relocate within
Ghana. Because we review only those portions of the IJ’s decision that the BIA adopts or agrees
with, we do not address whether the government has proven that circumstances have changed in
Ghana. Malu v. U.S. Att’y Gen., 764 F.3d 1282, 1289 (11th Cir. 2014).
       4
          Boateng also argues that the BIA erred in concluding that he had not challenged the IJ’s
determination that he could avoid future persecution by relocating within Ghana—the first
question in the relocation analysis. Specifically, he argues that the BIA erred in finding that he
had conceded that the IJ “correctly found ‘a specific area of the country where the risk of
persecution to the respondent falls below the well-founded fear level.’” AR. at 12. To properly
raise an issue before the BIA, precise legal terminology and well-developed arguments are not
required, but the petitioner must make more than “[u]nadorned, conclusory statements.”
Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). The petitioner must argue
the “core issue now on appeal” before the BIA and do so sufficiently for the BIA to review and
correct any asserted errors. Id. at 1297 (internal quotation marks omitted). Unless the issue is a

                                                13
                Case: 19-11594        Date Filed: 04/29/2020        Page: 14 of 17



       [W]hether the applicant would face other serious harm in the place of
       suggested relocation; any ongoing civil strife within the country;
       administrative, economic, or judicial infrastructure; geographical
       limitations; and social and cultural constraints, such as age, gender,
       health, and social and familial ties.
Id. § 1208.13(b)(3).

       Here, the BIA determined that the government had successfully met its

burden in rebutting the presumption of future persecution by demonstrating that it

was reasonable for Boateng to relocate within Ghana. Boateng disagrees.

       Boateng first argues that relocation would be unreasonable because he is not

fluent in English and the record does not support the BIA’s determination that he

can speak English. 5 The BIA’s determination is supported by substantial evidence,




purely legal one, “the BIA cannot review and correct errors without the petitioner first providing
[his] argument’s relevant factual underpinnings.” Id. at 1298. In his brief to the BIA, Boateng
made nothing more than conclusory statements that the government had failed to prove he could
avoid future persecution by relocating to another area within Ghana. Boateng’s brief merely
restated the legal test, that relocation “must be in an area of the country where [the applicant] has
no well-founded fear of persecution” and “the location must present circumstances that are
substantially better than those giving rise to the original claim.” AR. at 28-29. Although these
are correct statements of law, Boateng provided no facts or explanation showing why these
requirements were not met in his case. Although he argued thoroughly that relocation given his
circumstances would be unreasonable, he articulated no reasons why he cannot avoid future
persecution by relocating outside of majority Muslim areas. See 8 C.F.R. § 1208.13(b)(1)(i)(A)-
(B). Because Boateng failed to contest the reasons for the IJ’s findings on this issue to the BIA
on appeal, we lack jurisdiction to consider it.
       5
         Boateng also argues that relocation would be unreasonable because, as a result of the
television broadcast of his interaction with the imam in the mosque, he is known in the Muslim
community throughout Ghana—as evidenced by the fact that he was beaten away from his
community. This argument, however, goes to whether Boateng would face future persecution in
other parts of Ghana because of his Christian faith, the first part of the relocation analysis.
Because, as we have explained, Boateng did not make this argument to the BIA, we may not
address it.
                                                 14
              Case: 19-11594     Date Filed: 04/29/2020    Page: 15 of 17



however. Despite the fact that Boateng checked a box on his asylum application

that he was not fluent in English, he indicated elsewhere on the application that he

speaks English and Twi, and at his hearing he often interrupted his interpreter to

respond directly to questions in English.

      Boateng next argues that the BIA failed to evaluate whether Boateng will

suffer other ills and persecution if he were to relocate because he is physically

disabled and lacks familial ties in other parts of Ghana. Although Boateng has leg

injuries, evidence in the record suggests that he can still move normally and

controls his pain with medication. Additionally, although Boateng’s lack of

familial support elsewhere in Ghana supports his position that relocation in his

case is not reasonable, it is only one relevant consideration. See id. § 1208.13.

Here, the BIA evaluated Boateng’s arguments, including that he suffers from leg

injuries and potentially lacks familial support, and weighed them against the other

factors suggesting he could relocate, such as that he is an adult, is willing to learn a

trade, and successfully traveled through other countries to the United States. We

can reverse a factual determination by the BIA only where the evidence compels a

contrary conclusion. Lopez, 914 F.3d at 1297. We cannot say that is the case here.

      We thus conclude that the BIA did not err in determining that despite the

presumption of a well-founded fear of future persecution arising out of Boateng’s

proof of past persecution, the government met its burden to rebut the presumption


                                            15
              Case: 19-11594     Date Filed: 04/29/2020    Page: 16 of 17



by establishing that it was reasonable for Boateng to relocate within Ghana. And

because substantial evidence supports the BIA’s determination that Boateng failed

to satisfy the standard for asylum eligibility, we also conclude that substantial

evidence supports the BIA’s conclusion that he failed to satisfy the higher standard

for withholding of removal. See Zheng v. U.S. Att’y. Gen., 451 F.3d 1287, 1292

(11th Cir. 2006) (recognizing that when a petitioner fails to establish a claim of

asylum on the merits, he also fails to establish eligibility for withholding of

removal).

B. Substantial Evidence Supports the BIA’s Conclusion that Boateng Is
   Ineligible for Humanitarian Asylum.

      We now turn to Boateng’s argument that the BIA erred in concluding that he

was ineligible, alternatively, for humanitarian asylum. An asylum applicant may

qualify for asylum despite being unable to show a well-founded fear of future

persecution if he can: (1) “demonstrate[] compelling reasons for being unwilling

or unable to return to the country arising out of the severity of the past

persecution;” or (2) “establish[] that there is a reasonable possibility that he or she

may suffer other serious harm upon removal to that country.” 8 C.F.R.

§ 1208.13(b)(1)(iii). Courts refer to relief under this provision as “humanitarian

asylum.” Mehmeti v. U.S. Att’y. Gen., 572 F.3d 1196, 1200 (11th Cir. 2009)

(internal quotation marks and citation omitted).



                                           16
              Case: 19-11594     Date Filed: 04/29/2020   Page: 17 of 17



      Humanitarian asylum requires the petitioner “first to show severe harm and

long-lasting effects.” Id. This relief is reserved for only the most extraordinary

cases. Id. at 1200-01; see also Bucur v. I.N.S., 109 F.3d 399, 405 (7th Cir. 1997)

(describing humanitarian asylum as being reserved for extreme persecution such as

“the case of the German Jews, the victims of the Chinese ‘Cultural Revolution,’

survivors of the Cambodian genocide, and a few other such extreme cases”

(internal citation omitted)).

      Substantial evidence supports the BIA’s conclusion that the harm Boateng

suffered, although severe, does not rise to the level of severity required to

demonstrate eligibility for humanitarian asylum. See Mehmeti, 572 F.3d at 1200-

01. Boateng was beaten on multiple occasions, but these beatings did not result in

injuries that required him to seek further medical treatment. He has leg injuries,

but there is no evidence in the record that these injuries are in any way related to

his persecution in Ghana. Accordingly, we conclude that the BIA did not err in

determining that Boateng was ineligible for humanitarian asylum.

                                III.   CONCLUSION

      For the foregoing reasons, Boateng’s petition is denied.

      PETITION DENIED.




                                          17